DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 10,835,236 B2 (Anderson et al). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims would have been obvious over the claims of Anderson. More specifically:
Regarding claim 1, claim 1 of Patent No. 10,835,236 B2 (Anderson et al), also claims a suturing kit comprising: 
a suture, which is a double-armed suture, having a first end and a second, opposite, end (claim 1); 
a suture holder including an elongate wall defining a suture receiving passage that is elongated along a longitudinal axis and terminates at a suture exit opening (claim 1), the suture receiving passage having a width at least twice the diameter of the suture and receiving the suture such that the suture is folded over forming a half loop section spaced from the suture exit opening (claim 1), a first section extending from the half loop section toward the first end (claim 1), and a second section extending from the half loop section toward the second end (claim 1), wherein each of the first section and the second section of the suture from adjacent to the half loop section to the suture exit opening within the suture receiving passage are aligned along the longitudinal axis (claim 1); 
a first needle at the first end of the suture and a second needle at the second end (claim 1); 
a first suturing device having a portion configured to be inserted into a patient during a surgical procedure (claim 1), the first suturing device including a first needle holder configured to hold the first needle (claim 1); 
a second suturing device, which is insertable into a patient during a procedure wholly separate from the first suturing device (Examiner’s note: Anderson does not explicitly claim wherein the second suturing device is insertable into a patient during a procedure wholly separate from the first suturing device, however, claim 1 of Anderson, does recite wherein the second suturing device is a separate instrument from the first suturing device, therefore second suturing device would be sufficiently capable of being insertable into a patient during a procedure wholly separate from the first suturing device, and therefore claim 1 of Anderson encompasses, or in the alternative, makes obvious the claimed limitation), including a second needle holder configured to hold the second needle (claim 1). 
Regarding claim 2, claim 1 of Patent No. 10,835,236 B2 (Anderson et al), also claims a package base including a first suturing device recess that receives the first suturing device (claim 1), and a second suturing device recess that receives the second suturing device (claim 1).
Regarding claim 3, claim 1 of Patent No. 10,835,236 B2 (Anderson et al), also claims wherein the package base further includes a suture holder recess that receives the suture holder (claim 1).
Regarding claim 4, claim 2 of Patent No. 10,835,236 B2 (Anderson et al), also claims wherein the suture holder recess is positioned between the first suturing device recess and the second suturing device recess (claim 2).
Regarding claim 5, claim 3 of Patent No. 10,835,236 B2 (Anderson et al), also claims wherein the first section of the suture residing outside of the suture holder extends away from the second section of the suture residing outside of the suture holder when the first suturing device is received in the first suturing device recess, the second suturing device is received in the second suturing device recess and the suture holder is received in the suture holder recess (claim 3).
Regarding claim 6, claim 4 of Patent No. 10,835,236 B2 (Anderson et al), also claims wherein the elongate wall has a closed cross section normal to the longitudinal axis (claim 4).
Regarding claim 7, claim 5 of Patent No. 10,835,236 B2 (Anderson et al), also claims wherein the closed cross section is circular (claim 5).
Regarding claim 8, claim 6 of Patent No. 10,835,236 B2 (Anderson et al), also claims wherein the suture receiving passage terminates at a second opening spaced from the suture exit opening along the longitudinal axis (claim 6).
Regarding claim 9, claim 7 of Patent No. 10,835,236 B2 (Anderson et al), also claims wherein the half loop section is located nearer to the second opening as compared to the suture exit opening (claim 7).
Regarding claim 10, claim 8 of Patent No. 10,835,236 B2 (Anderson et al), also claims wherein the elongate wall includes a smooth interior surface defining the suture receiving passage (claim 8).
Regarding claim 11, claim 9 of Patent No. 10,835,236 B2 (Anderson et al), also claims further comprising a knot pusher (claim 9).
Regarding claim 12, claim 10 of Patent No. 10,835,236 B2 (Anderson et al), also claims wherein the knot pusher is connected with the suture holder (claim 10).
Regarding claim 13, claim 11 of Patent No. 10,835,236 B2 (Anderson et al), also claims wherein the suture receiving passage terminates at a second opening spaced from the suture exit opening along the longitudinal axis and the knot pusher covers the second opening (claim 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nobles et al (US 20040006352 A1) and further in view of Alpern et al (US 5392917) and Gordon et al (US 5540704).
Regarding claim 1, Nobles discloses a suturing device (abstract) comprising: 
a suture (suture 40), which is a double-armed suture (Examiner’s note: suture 40, shown in Fig. 18 and further disclosed in paragraph [0166], has two ends, each end attached to a needle 154, thus the suture 40 is double armed), having a first end and a second, opposite, end (see annotated Fig. 18 introduced on page 11 below); 
a suture holder (suture housing 152) (paragraph [0166] and annotated Fig. 18) including an elongate wall (wall of suture housing 152) defining a suture receiving passage (lumen of suture housing 152) that is elongated along a longitudinal axis (see annotated Fig. 18) and terminates at a suture exit opening (see annotated Fig. 18) (paragraph [0166] and Fig. 18), the suture receiving passage (lumen of suture housing 152) having a width at least twice the diameter of the suture and receiving the suture such that the suture is folded over forming a half loop section (see annotated Fig. 18) spaced from the suture exit opening (see annotated Fig. 18) (Examiner’s note: as shown in Fig. 18 both ends of suture 40 extend through the lumen of suture housing 152, therefore the suture housing 152 has a width at least twice the diameter of the suture since the suture 40 is folded within the lumen; additionally, as shown in annotated Fig. 18, the half loop section is spaced from the suture exit opening) a first section extending (see annotated Fig. 18) from the half loop section toward the first end (see annotated Fig. 18), and a second section (see annotated Fig. 18) extending from the half loop section toward the second end (see annotated Fig. 18), wherein each of the first section and the second section of the suture from adjacent to the half loop section to the suture exit opening within the suture receiving passage are aligned along the longitudinal axis (Examiner’s note: as shown in Fig. 18, suture 40 shown with the solid line has both the first and second sections adjacent to each other and aligned, to some degree, with the longitudinal axis); 
a first needle (needle point 154) at the first end of the suture and a second needle (needle point 154) at the second end (paragraph [0166] and annotated Fig. 18); 
a first suturing device (suture catch 158) (paragraph [0166] and annotated Fig. 18) having a portion configured to be inserted into a patient during a procedure (Examiner’s note: as disclosed in paragraphs [0166 – 0167] the distal tips of the suture catch(s) penetrate the tissue), the first suturing device including a first needle holder (notch 160) (paragraph [0166] and annotated Fig. 18) configured to hold the first needle (Examiner’s note: as discussed in paragraphs [0166 – 0167] the notches grasp the needle points 154); and 
a second suturing device (suture catch 158) (paragraph [0166] and annotated Fig. 18), which is insertable into a patient during a procedure (Examiner’s note: as disclosed in paragraphs [0166 – 0167] the distal tips of the suture catch(s) penetrate the tissue), the second suturing device including a second needle holder (notch 160) (paragraph [0166] and annotated Fig. 18) configured to hold the second needle (Examiner’s note: as discussed in paragraphs [0166 – 0167] the notches grasp the needle points 154).
However, the current embodiment of Nobles is silent regarding (i) a kit and (ii) wherein the first and second suturing devices are wholly insertable into a patient separately during a procedure. With respect to (ii) and to show continuity with the examiner’s position below, the examiner notes Nobles further teaches in paragraph [0335] wherein any of the suturing device embodiments can be configured such that each arm can be deployed with its associated needle to engage the suture at different times; wherein the “arms” equates to the needle catch(s) 158 and the “suture” equates to the needle points 154 in the embodiment of Fig. 18. Furthermore, Fig. 18 shows each needle catch 158 outside of the tissue, therefore, since each needle catch 158 can engage the suture independently then each needle catch can be wholly inserted into the tissue.
As to (i), Alpern teaches, in a similar field of endeavor, a kit for housing a medical instrument for the purpose of keeping the device and its associated parts in a sterile and organized package when not in use (abstract, column 5 lines 3 – 18, and Figs. 2a-c).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Nobles to incorporate a kit for the purpose of keeping the device stable during delivery and keeping it sanitary.
As to (ii), Gordon teaches, in the same field of endeavor, a suturing device (abstract) comprising a suture (suture 92), which is a double-armed suture (Examiner’s note: as shown in Fig. 1C the suture has a needle on each arm, therefore suture 92 is a double armed suture), a first needle (needle 88a) at the first end of the suture (suture 92) and a second needle (needle 88b) at the second end (Examiner’s note: as shown in Figs. 24A – C both needles are at the associated end of the suture), a first suturing device (needle driver assembly 278a, deployment sleeve 280a, and needle guide 58a), and a second suturing device (needle driver assembly 278b, deployment sleeve 280b, and needle guide 58b), which is separately insertable into a patient during a procedure (Examiner’s note: as discussed in column 5 lines 60 – 66 and column 21 lines 5 – 50, the suturing devices are independently operated and thus are separately insertable into the patient’s tissue).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the first embodiment of Nobles such that each suturing device is insertable wholly and separately into the tissue with respect to the suturing device for the purpose of allowing the surgeon to independently pass a needle through each side of the wound to allow the two sides of the tissue to be drawn together (Gordon – column 5 lines 60 – 66 and column 21 lines 5 – 50).

Annotated Figure 18 of Nobles

    PNG
    media_image1.png
    724
    815
    media_image1.png
    Greyscale

Regarding claims 2 and 3, as discussed above, it would have been obvious to modify the medical device of Nobles in view of Gordon with the medical kit as taught by Alpern. The combination further teaches wherein the individual components of the medical system are placed within individually spaced recesses (Examiner’s note: as shown in Figs. 2a-c of Alpern, each component that makes up the medical instrument has its own recess; therefore it would be well within the purview of one of ordinary skill in the art to provide recesses within the package such that each element of the device of Nobles resides in its own recess for the purpose of keeping the individual parts sterilized). Thus, the claimed limitations of claims 2 and 3 are considered obvious over the teachings of the prior art.

Regarding claims 4 and 5, as discussed above, it would have been obvious to modify the medical device of Nobles in view of Gordon with the medical kit as taught by Alpern. [claim 4] Although, the combination is silent regarding the orientation of the recesses and the associated parts, all of the claimed elements were known in the prior art and changing the positions of the recesses and the associated parts would not have modified the operation of the device (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). Furthermore, with respect to [claim 5], the combination, as set forth above regarding the orientation of the recesses and their associated elements, would result in the device as claimed in claim 5 wherein the first section of the suture residing outside of the suture holder extends away from the second section of the suture residing outside of the suture holder when the first suturing device is received in the first suturing device recess, the second suturing device is received in the second suturing device recess and the suture holder is received in the suture holder recess. Thus, the claimed limitations of claims 4 and 5 are considered obvious over the teachings of the prior art.

Regarding claims 6 and 7, as discussed above, it would have been obvious to use the medical device of Nobles in view of Alpern and Gordon. Nobles further teaches wherein the elongate wall has a closed cross section normal to the longitudinal axis and wherein the closed cross section is circular (Examiner’s note: the suture holder, housing 152, of Nobles is a cylindrical shaped tube, the cross-section of a cylinder is circular thus the cross-section of 152 will be circular; furthermore, as shown in Fig. 18, there are no side holes or interruptions on the side walls of the housing 152, therefore the circular cross-section will be a closed circle).

Regarding claim 8, as discussed above, it would have been obvious to use the medical device of Nobles in view of Alpern and Gordon. Nobles further teaches wherein the suture receiving passage (lumen of housing 152) terminates at a second opening spaced from the suture exit opening along the longitudinal axis (Examiner’s note: it should be understood that the actuating rod 50 extends through the lumen of housing 152 and is actuatable relative to the housing 152 as discussed in paragraphs [0166 – 0167], in order to actuate the actuating rod 50 relative the housing, the actuating rod has to extend through a proximal opening of the housing 152 to the operator or means of actuation similar to that which is shown in the embodiment of Fig. 1D, therefore it would be well within the purview to one of ordinary skill in the art to include a proximal end opening for the purpose of receiving the actuating rod).

Regarding claim 9, as discussed above, it would have been obvious to use the medical device of Nobles in view of Alpern and Gordon. The device of Nobles, Li, and Gordon further encompasses or alternatively makes obvious wherein the half loop section (see annotated Fig. 18) is located nearer to the second opening (proximal opening of housing 152 discussed above) as compared to the suture exit opening (shown in annotated Fig. 18) (Examiner’s note: it should be understood that the actuating rod 50 is used to actuate the suture 40 and thus actuate the half loop section, therefore, when actuating rod 50 is pulled proximally such that the distal end of the actuating rod is closer to the proximal opening than the distal opening of the housing 152, denoted in annotated Fig. 18, the suture 40 and the half loop section will also be closer to the proximal opening than to the distal opening thus the limitations of the claim are encompassed by or would be obvious to one of ordinary skill in the art).

Regarding claim 10, as discussed above, it would have been obvious to use the medical device of Nobles in view of Alpern and Gordon. Nobles further teaches wherein the elongate wall includes a smooth interior surface defining the suture receiving passage (Examiner’s note: as shown in Fig. 18 and in the annotated Fig. 18, the inner wall of the suture holder is free from any interruptions and is therefore smooth).

Regarding claim 11, as discussed above, it would have been obvious to use the medical device of Nobles in view of Alpern and Gordon. Nobles further teaches comprising a knot pusher (actuating rod 50) (paragraph [0166], Fig. 18, and annotated Fig. 18).

Regarding claim 12, as discussed above, it would have been obvious to use the medical device of Nobles in view of Alpern and Gordon. Nobles further teaches wherein the knot pusher (actuating rod 50) is connected with the suture holder (notch 160) (Examiner’s note: as discussed in paragraph [0166] the arms 156 are fixed to the actuating rod 50 and coupled to the needle points and when the needle points fit into the notches, suture holder, the actuating rod 50 will be connected to said suture holder).

Regarding claim 13, as discussed above, it would have been obvious to use the medical device of Nobles in view of Alpern and Gordon. Nobles further teaches wherein the suture receiving passage (lumen of housing 152) terminates at a second opening (proximal opening – not shown) spaced from the suture exit opening along the longitudinal axis (Examiner’s note: it should be understood that the actuating rod 50 extends through the lumen of housing 152 and is actuatable relative to the housing 152 as discussed in paragraphs [0166 – 0167], in order to actuate the actuating rod 50 relative the housing, the actuating rod has to extend through a proximal opening of the housing 152 to the operator or means of actuation similar to that which is shown in the embodiment of Fig. 1D, therefore it would be well within the purview of one of ordinary skill in the art for the device to include a proximal opening for the purpose of receiving the actuation rod) and the knot pusher covers the second opening (Examiner’s note: because the actuating rod 50 extends through second opening, as discussed previously, then the actuating rod 50 would cover or block some of the second opening / proximal opening of the housing 152, and thus the device of Nobles encompasses, or in the alternative, makes obvious the claim limitation above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Onuki (cited in IDS) (20030236535 A1) teaches a suturing device with a double armed suture with a suture holder, a first needle, second needle, a first suturing device, and a second suturing device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771